Docket No. 104386.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          RANDALL COLEMAN, Appellant.

                  Opinion filed February 7, 2008.



   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Chief Justice Thomas and Justices Freeman, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                            OPINION

    Defendant Randall Coleman was arrested during a joint
federal/state narcotics investigation. He was charged in the circuit
court of Du Page County with two counts of unlawful delivery of a
controlled substance, convicted, and sentenced to 22 years’
imprisonment. His convictions and sentence were affirmed on appeal.
No. 2–05–0482 (unpublished order under Supreme Court Rule 23).
The central issue in this case is whether the trial court should have
suppressed audio recordings of conversations between the defendant
and the State’s confidential informant, which were authorized by
federal law, but violated the Illinois proscription against
eavesdropping. For the reasons that follow, we affirm.
                             BACKGROUND
    In late 2001, the federal Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF), the Addison police department, the Wheaton
police department, and the Du Page County sheriff’s office began a
multiple jurisdiction narcotics investigation. During this investigation,
the defendant was arrested and indicted on two counts of unlawful
delivery of a controlled substance. Count I alleged that on August 7,
2003, the defendant delivered more than 15, but less than 100, grams
of cocaine, in violation of section 401(a)(2)(A) of the Illinois
Controlled Substances Act (720 ILCS 570/401(a)(2)(A) (West
2000)). Count II alleged that on August 4, 2003, the defendant
delivered more than one, but less than 15, grams of cocaine, in
violation of section 401(c)(2) of that act (720 ILCS 570/401(c)(2)
(West 2000)).
    The defendant pleaded not guilty and filed a motion to suppress
audio recordings of conversations between himself and the State’s
confidential informant, Eugene Sanders. The motion alleged that the
recordings were obtained in violation of the eavesdropping statute
(720 ILCS 5/14–1 et seq. (West 2000)), and should be suppressed
under section 108A–9 of the Code of Criminal Procedure of 1963
(725 ILCS 5/108A–9 (West 2000)). The defendant acknowledged that
under federal law the recordings were obtained lawfully. He also
acknowledged that under Illinois case law recordings made during a
joint federal/state investigation are admissible regardless of whether
they comply with the eavesdropping statute, unless there is evidence
of collusion between federal and state agents to avoid the
requirements of that statute. The defendant contended that such
collusion existed because state agents had obtained authorization from
a state court in July and August 2003 with respect to a different
informant in this investigation. The trial court denied the defendant’s
motion.
    At trial, Detective Dan Raysby of the Du Page County sheriff’s
office narcotics unit testified the investigation that led to the defendant
began in 2001 around the “open air drug market” at the Bradford
Court apartments in Addison, Illinois, and eventually targeted mid-
level drug dealers in other municipalities. In July 2003, Raysby and
ATF Agent Tom Murphy met with Sanders, a dealer and a friend of
another informant used in this investigation, and Sanders agreed to

                                   -2-
participate in a controlled purchase of narcotics from his supplier, the
defendant. Murphy obtained authorization for Sanders to wear a
recording device. When Raysby was asked on cross-examination
whether he sometimes chose the federal process because it was “easier
to obtain the overhear,” he disagreed:
         “I wouldn’t do it because it’s easier. It’s because of what our
         intentions were as in charging. So [if] this was going to be a
         State case that I know the federal government would not be
         interested in period, then I wouldn’t even bother with the
         whole federal process. Because as much as it might be as you
         characterized, easier to get a federal wire, it’s a pain. And I’d
         much assume [sic] come in front of a state judge.
             Now, with what I understood was that if you’re going to
         charge someone federally, you believe you’re going to charge
         someone federally, you need to go through the U.S.
         Attorney’s Office and that’s what was done.”
     Raysby testified that on August 4, 2003, he met Sanders at his
apartment in Glen Ellyn, Illinois. Sanders spoke with the defendant on
the telephone three times; Raysby recorded these conversations. At
4:15 p.m., Raysby searched Sanders, equipped him with a recording
device, and gave him $200 to purchase drugs from the defendant.
From a fence nearby, Raysby watched as a woman drove a sport
utility vehicle into the apartment building’s parking lot, where Sanders
was waiting. The defendant exited the vehicle and walked to an alley
behind the building with Sanders. The defendant soon returned to his
vehicle and left the parking lot. Sanders then gave Raysby a plastic
bag containing one-quarter of an ounce of crack cocaine. Sanders no
longer had the money that Raysby gave him. Raysby testified that he
maintained surveillance throughout this entire transaction.
     Raysby further testified that on August 7, 2003, he again met
Sanders at his apartment. Sanders spoke with the defendant on the
telephone four times; Raysby recorded these conversations. At 3:30
p.m., Raysby searched Sanders, equipped him with a recording device,
and gave him $600 to purchase drugs from the defendant. Sanders
waited in the alley next to the apartment building, and the defendant
soon drove into the parking lot. Raysby watched, and videotaped, as
the defendant drove into the parking lot, exited his vehicle, walked to
the alley where Sanders was waiting, and handed him a plastic bag.

                                   -3-
The defendant left the parking lot. Sanders then gave Raysby a plastic
bag containing three-quarters of an ounce of crack cocaine. Sanders
no longer had the money that Raysby gave him. Raysby maintained
surveillance throughout this transaction, and he recalled that Murphy
was present on August 4 and 7. The videotape was shown to the jury.
    Next, Sanders testified. He stated that he had three prior felony
convictions: two convictions for possession of a controlled substance
and one for possession of a weapon by a felon. At the time of his
testimony, he was serving a prison sentence. In July 2003, Sanders
agreed to cooperate with Raysby and the ATF in order to avoid
investigation of his own activities, but he did not receive any
inducements to do so. At that time, Sanders had known the defendant
for two years, and had bought and sold drugs with him.
    Sanders further testified that on August 4, 2003, he met with
Raysby at an apartment building in Glen Ellyn. Sanders made three
telephone calls to the defendant, all of which Raysby recorded. Raysby
then searched Sanders, equipped him with a recording device, and
gave him money. Sanders waited in the parking lot, and when the
defendant arrived, he exchanged money for crack cocaine. Sanders
gave the drugs to Raysby. On August 7, 2003, Sanders again met with
Raysby. Sanders made four telephone calls to the defendant, all of
which Raysby recorded. Raysby again searched Sanders, equipped him
with a recording device, and gave him money. He waited in the
parking lot, and when the defendant arrived, he exchanged the money
for crack cocaine. Sanders gave the drugs to Raysby.
    Claire Donaghey, a forensic scientist for the Du Page County
sheriff’s office, testified there were 6.68 grams of cocaine in the bag
obtained on August 4 and 19.55 grams of cocaine in the bag obtained
on August 7.
    William Cooley, a Wheaton police officer, testified that the
defendant was arrested on August 20, 2003. Cooley spoke with the
defendant in a squad car after his arrest. The defendant surmised that
someone had set him up. When Cooley asked the defendant if he
worked, the defendant responded that selling drugs is all he knows,
and all he is good at. The defendant did not admit that he sold drugs
to Sanders on August 4 and 7. The State rested its case. The
defendant presented Sanders’ “source of information” agreement into
evidence and also rested.

                                 -4-
     The jury found defendant guilty on both counts. The defendant
filed a posttrial motion, arguing that the trial court erred in denying his
motion to suppress. The court denied the defendant’s posttrial motion
and sentenced the defendant to 22 years’ imprisonment.
     The appellate court affirmed, finding “no compelling reason to
abandon established case law that allows the admission of evidence
obtained in violation of the Illinois eavesdropping statute when it has
been obtained, absent collusion, in the course of a joint state and
federal investigation and is in compliance with federal law.” No.
2–05–0482 (unpublished order under Supreme Court Rule 23). The
court noted that for more than 20 years, Illinois courts have upheld
the admissibility of such evidence, and the legislature has remained
silent on this issue. No. 2–05–0482 (unpublished order under Supreme
Court Rule 23). We allowed the defendant’s petition for leave to
appeal. 210 Ill. 2d R. 315(a).

                              ANALYSIS
     The central issue in this case is whether audio recordings of
conversations between the defendant and Sanders, which comply with
federal law, but violate the state eavesdropping statute, should have
been suppressed. The State contends that the defendant has forfeited
our review of this issue. According to the State, the defendant’s
suppression motion argued only that there was collusion between
federal and state authorities to circumvent the eavesdropping statute.
He never made the argument that he makes before this court–namely,
that this court should overturn appellate court cases holding that
electronic surveillance evidence gathered pursuant to federal law
during a joint federal/state investigation is admissible in an Illinois
trial. Essentially, the State asks us to reject the defendant’s appeal
simply because he never asked the trial court to depart from the
precedent he now challenges.
     Certainly, to preserve an issue for appellate review, a defendant
must both object at trial and present the same issue in a written
posttrial motion. People v. Phelps, 211 Ill. 2d 1, 10-11 (2004). The
defendant did just that here. He argued before and after trial that the
audio recordings should be suppressed. The fact that he did not ask
the trial court to ignore appellate court precedent is unsurprising: the


                                   -5-
decisions of our appellate court are binding on all circuit courts. See
People v. Harris, 123 Ill. 2d 113, 128 (1988). We turn to the merits
of the defendant’s appeal. Because there are no disputed facts, our
review proceeds de novo. People v. Pitman, 211 Ill. 2d 502, 512
(2004).
    In 1968, Congress enacted Title III of the Omnibus Crime Control
and Safe Streets Act of 1968 (see 18 U.S.C. §2510 et seq. (2000)) in
response to Berger v. New York, 388 U.S. 41, 18 L. Ed. 2d 1040, 87
S. Ct. 1873 (1967), and Katz v. United States, 389 U.S. 347, 19 L.
Ed. 2d 576, 88 S. Ct. 507 (1967), where the Supreme Court
articulated certain fourth amendment problems inherent in
wiretapping.1 Title III protects the privacy of oral and wire
communications and provides uniform conditions for the interception
of such communications. See Senate Report on the Omnibus Crime
Control and Safe Streets Act of 1968 (Judiciary Committee), S. Rep.
No. 90–1097 (1968), reprinted in 1968 U.S.C.C.A.N. 2112, 2153.
This statute prohibits recording conversations when neither party
consents, but it provides: “It shall not be unlawful under this chapter
for a person acting under color of law to intercept a wire, oral, or
electronic communication, where such person is a party to the
communication or one of the parties to the communication has given
prior consent to such interception.” 18 U.S.C. §2511(2)(c) (2000).
Title III, thus, does not require federal agents to obtain a court order
before wiring a confidential informant.
    Congress intended to preempt this area, but specifically permitted
concurrent state regulation. See 18 U.S.C. §2516(2) (2000). That is,
states may adopt standards more stringent than those in Title III. See
Commonwealth v. Vitello, 367 Mass. 224, 246, 327 N.E.2d 819, 832-
33 (1975). The Illinois General Assembly has enacted a rigorous
eavesdropping statute, which prohibits recording conversations unless
all the parties consent or one party consents and prior judicial



   1
    The defendant raises no federal constitutional issue in this case. Indeed,
there is no constitutional issue here: “[E]avesdrops made with one-party
consents are not in violation of the fourth amendment.” See People v.
O’Dell, 84 Ill. App. 3d 359, 364 (1980); accord People v. Woollums, 93 Ill.
App. 3d 144, 149 (1981).

                                     -6-
authorization is obtained. Section 14–2(a) of the Criminal Code of
1961 provides:
             “A person commits eavesdropping when he:
                 (1) Knowingly and intentionally uses an eavesdropping
             device for the purpose of hearing or recording all or any
             part of any conversation or intercepts, retains, or
             transcribes electronic communication unless he does so
             (A) with the consent of all of the parties to such
             conversation or electronic communication or (B) in
             accordance with Article 108A or Article 108B of the
             ‘Code of Criminal Procedure of 1963’ ***.” 720 ILCS
             5/14–2 (West 2004).
Article 108A concerns the judicial supervision of the use of
eavesdropping devices, and article 108B concerns electronic criminal
surveillance. Section 108A–9(a)(1) and section 108B–12(c)(1) both
provide that an aggrieved person may file a motion to suppress any
conversation that was recorded or intercepted in violation of the
eavesdropping statute. See 725 ILCS 5/108A–9(a)(1), 108B–12(c)(1)
(West 2000); see also 720 ILCS 5/14–5 (West 2000). Here, there is
no question that the recordings violate that statute: the defendant did
not consent, and the recording was not authorized by a judge. But
there is also no question that the recordings do not violate federal law.
    In People v. Fidler, 72 Ill. App. 3d 924 (1979), federal agents
recorded conversations between a confidential informant and the
defendant. Armed with these conversations, the agents obtained a
warrant to search the defendant’s home for stolen postal money
orders, but found drugs instead. The agents gave the drugs to the
State, which prosecuted the defendant for unlawful possession of a
controlled substance and unlawful possession of cannabis. The trial
court suppressed the drugs.
    The appellate court reversed, holding that the purpose of the
exclusionary rule–“to deter law enforcement officers from violating
the constitutional rights of citizens by removing the incentive for
disregarding such rights”–would not be served by barring this
evidence. Fidler, 72 Ill. App. 3d at 926. The court stated, “the
eavesdropping was conducted entirely by Federal officers who
complied with the applicable Federal statute, and acted pursuant to an


                                  -7-
investigation of a violation of Federal law.” Fidler, 72 Ill. App. 3d at
926. The federal agents’ actions were entirely lawful, and the record
contained no evidence that the federal and state agents colluded to
avoid the requirements of the Illinois eavesdropping statute. Fidler,
72 Ill. App. 3d at 926. Accordingly, concluded the court, “[t]he only
result of the entry of the suppression order in this case is that it
prevents highly probative evidence from being available to the finder
of fact in a criminal trial.” Fidler, 72 Ill. App. 3d at 926.
     People v. Manna, 96 Ill. App. 3d 506 (1981), extended the rule in
Fidler. In Manna, federal agents recorded conversations between a
confidential informant and the defendant, while state agents protected
them. The court held that, in the absence of “a collusive attempt to
evade the Illinois eavesdropping statute,” the defendant’s motion to
suppress the recordings was properly denied. Manna, 96 Ill. App. 3d
at 516. Finally, in People v. Winchell, 140 Ill. App. 3d 244, 246-47
(1986), the appellate court held in a joint federal/state investigation,
where state agents have an active role, audio recordings are not
inadmissible where there is federal authorization for the use of an
eavesdropping device. The court noted:
             “The eavesdropping in the instant case was carried out by
         both State and Federal agents, who complied with Federal law
         but ignored Illinois directives. This fact arguably sets apart the
         present circumstances from those in [Manna and Fidler].
         However, because the record is devoid of any collusion to
         avoid the Illinois requirements, and none has been suggested,
         we believe that the analysis of the court in Manna and Fidler
         requires us to conclude that the tape recording of defendant’s
         conversation with the undercover agents was properly
         admitted into evidence.” Winchell, 140 Ill. App. 3d at 246-47.
Subsequent Illinois cases are all in accord. See People v. Burnom, 338
Ill. App. 3d 495, 509 (2003); People v. Laliberte, 246 Ill. App. 3d
159, 175 (1993); People v. Barnes, 230 Ill. App. 3d 272, 274-75
(1992); People v. Hodge, 220 Ill. App. 3d 886, 889 (1991); People v.
Mays, 188 Ill. App. 3d 974, 979-80 (1989).
     The defendant argues that these Illinois cases were wrongly
decided. According to the defendant, because the federal statute did
not explicitly preempt the eavesdropping statute, the audio recordings
here are inadmissible in state court unless they comport with state law.

                                   -8-
And state law, asserts the defendant, is clear: the eavesdropping
statute’s plain language indicates that unless there is prior judicial
approval, all parties must agree to have their conversation recorded.
See 720 ILCS 5/14–2(a) (West 2000); see also People v. Bockman,
328 Ill. App. 3d 384, 388 (2002) (“Because Illinois citizens are
entitled to be safeguarded from unnecessary governmental surveillance
and other unreasonable intrusions into their privacy, the statutory
restraints on eavesdropping must be strictly construed”); People v.
Nunez, 325 Ill. App. 3d 35, 45 (2001).
    The defendant asserts that numerous cases, both federal and state,
have held that whenever a state chooses to enact a wiretapping statute
that is more restrictive than the federal wiretapping statute, the state
and its law enforcement officers must adhere to the minimum
procedural requirements of both statutes. The defendant chiefly relies
upon People v. Jones, 30 Cal. App. 3d 852, 106 Cal. Rptr. 749
(1973), and State v. Williams, 94 Wash. 2d 531, 617 P.2d 1012
(1980). In Jones, the California appellate court held that Title III did
not preempt state legislation on electronic evidence: “The purpose of
the federal law is twofold: to protect the privacy of wire and oral
communications; and to establish uniform standards for judicial
authorization of an invasion of that privacy [citation]. The California
law requiring exclusion of evidence does not conflict with these
provisions of the federal law.” Jones, 30 Cal. App. 3d at 855, 106 Cal.
Rptr. at 751. In Williams, the Washington Supreme Court agreed that
the federal wiretap statute did not preempt the more rigorous state
privacy act. Williams, 94 Wash. 2d at 539, 617 P.2d at 1017.
    Contrary to the defendant’s argument, neither Jones nor Williams
creates a broad rule that a joint federal/state investigation must
comply with both federal and state law on wiretaps. Instead, Jones
and Williams stand for the unremarkable proposition that Title III
does not preempt state legislation on eavesdropping. Though the
recordings here violate the eavesdropping statute, they are not
inadmissible pursuant to case law interpreting that statute. As the
State correctly notes, when a court interprets a statute and the
legislature does not amend it to supersede that judicial gloss, we
presume that the legislature has acquiesced in the court’s
understanding of legislative intent. See People v. Hairston, 46 Ill. 2d
348, 353 (1970). Here, the General Assembly has remained silent

                                  -9-
following a line of cases spanning nearly 30 years. Its inaction
indicates that these appellate court cases are not contrary to its intent.
     Further, Jones and Williams, unlike Fidler and its progeny, do not
discuss the purpose of the exclusionary rule. We have held that the
eavesdropping statute will exclude evidence only if it was gathered in
a criminal manner. See People v. Barrow, 133 Ill. 2d 226, 257 (1989);
People v. Gaines, 88 Ill. 2d 342, 364 (1981). Here, the authorization
to wire Sanders was obtained pursuant to federal law by an ATF agent
based on Sander’s consent. Under the supremacy clause (U.S. Const.,
art. IV, cl. 2), the eavesdropping statute could not outlaw the
activities of the federal agents. See United States v. Hall, 543 F.2d
1229, 1232 (9th Cir. 1976). If the primary purpose of the exclusionary
rule is to deter future police misconduct (see People v. Wright, 183
Ill. 2d 16, 25 (1998)), then it does not serve the interests of justice to
suppress electronic surveillance evidence gathered pursuant to federal
law during a joint investigation. See Fidler, 72 Ill. App. 3d at 926;
Basham v. Commonwealth, 675 S.W.2d 376, 379 (Ky. 1984) (“if the
federal wiretap conformed to the requirements of the Federal Wiretap
Statute, the evidence was not obtained illegally and the ‘exclusionary
rule’ for suppression of evidence illegally obtained by police officers
or prosecutors by means constitutionally impermissible is not
involved”); Commonwealth v. Bennett, 245 Pa. Super. 457, 462, 369
A.2d 493, 495 (1976) (“No useful purpose whatsoever would be
served by denying the Commonwealth the use of this information”).
     We reaffirm the rule from our appellate court that electronic
surveillance evidence gathered pursuant to federal law, but in violation
of the eavesdropping statute, is not inadmissible absent evidence of
collusion between federal and state agents to avoid the requirements
of state law. Collusion has been defined as a “ ‘ “secret agreement;
secret cooperation for a fraudulent or deceitful purpose.” ’ ” See
Burnom, 338 Ill. App. 3d at 509, quoting Hodge, 220 Ill. App. 3d at
889, quoting Webster’s Third New International Dictionary 446
(1986); see also Basham, 675 S.W.2d at 381-82 (stating that the
cloud of collusion would arise if there were no federal investigation or
no federal offense in progress); State v. Minter, 116 N.J. 269, 284,
561 A.2d 570, 578 (1989) (listing questions probative of collusion).
Here, at the hearing on the defendant’s motion to dismiss, defense
counsel conceded that he could not present any evidence of collusion.

                                  -10-
Indeed, we find no such evidence in the record. As Raysby explained,
the investigation was intended to result in a federal prosecution.
Federal agents and state agents were working together to target
dealers who would hopefully then turn on their suppliers. Such
cooperation does not constitute collusion (Barnes, 230 Ill. App. 3d at
276), and it should be encouraged, “not deterred under the guise of a
conspiracy or plot to evade the State criminal code” (Hodge, 220 Ill.
App. 3d at 889).

                          CONCLUSION
    For the reasons that we have discussed, we affirm the judgment of
the appellate court.

                                                            Affirmed.




                                -11-